Exhibit 10.16

EXECUTIVE SEPARATION AGREEMENT

This Executive Separation Agreement (“Agreement”) is between Einstein Noah
Restaurant Group, Inc. (“ENRGI” or the “Company”) and Paul J.B. Murphy, III
(“Executive”).

RECITALS

1. Executive was employed by ENRGI until December 3, 2008, (the “Separation
Date”), at which time the Executive’s employment with Company terminated.

2. Executive and ENRGI wish to provide for payment of severance benefits to
Executive, the protection of the Company’s business interests, and the
resolution of all differences between them, including without limitation all
matters relating to or arising from Executive’s employment with ENRGI and/or the
termination of that employment.

AGREEMENT

In consideration of the conditions, covenants and agreements set forth below,
the parties agree as follows:

1. Severance Compensation.

(a) Executive hereby acknowledges the termination of Executive’s employment with
ENRGI and all offices and positions with ENRGI and all of its affiliates,
including, but not limited to his position as President, Chief Executive Officer
and member of the Board of Directors, all effective as of the Separation Date.
Executive confirms that he has received all wages and other compensation payable
to him for his services before the Separation Date. In addition, Executive and
the Company acknowledge that, prior to the Separation Date, Executive incurred
certain business expenses on the Company’s behalf. Executive shall file an
expense report for the same no later than December 17, 2008, in accordance with
the Company’s current expense reimbursement policies and procedures, and the
Company shall timely reimburse, but no later than March 15, 2009, Executive for
all such valid expenses.

(b) The “Effective Date” of this Agreement shall be the date seven days after
the Agreement is signed by Executive and not revoked by him.

(c) If Executive does not timely exercise his right of revocation under
paragraph 15(b), below and complies with all of the terms of this Agreement;



--------------------------------------------------------------------------------

i. ENRGI shall pay Executive severance compensation in the gross amount of
$708,333.33, which amount shall be payable over a period of 20 months, less
legally required withholdings, in 44 equal installments commencing on December
16, 2008 with payments to be made every two weeks on every other Tuesday,
without acceleration, until the end of the 20-month period and the payment in
full of the severance amount; and

ii. ENRGI shall pay Executive a lump sum tax gross-up payment of $13,314.67, and
a lump sum payment of $1997.20 intended to reimburse Executive for the cost of
insurance coverage, each by March 15, 2009.

iii. ENRGI shall pay Executive the pro-rata portion of his full 2008 bonus (e.g.
both company performance portion and the individual performance portion)
representing the time between January 2, 2008, and the Separation Date;
provided, however, that the payment shall be made by March 15, 2009.

iv. If Executive makes a timely election, pursuant to COBRA, to continue his
participation in eligible employee benefits programs sponsored by Company, then
Company shall either, at its sole election, pay for the costs or reimburse
Executive on the 1st day of each month for the costs associated with the
continuation of such benefits for a maximum period of eighteen (18) months
following the Effective Date. COBRA reimbursement shall cease if and when
Executive secures employment with another employer. It is the intent of the
parties that, to the maximum extent permitted, the payment of COBRA premiums
provided pursuant to this subparagraph shall be exempt from the application of
Code Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

v. Company shall reimburse Executive in the amount of up to $5,000 for legal
fees; provided, however, that the Executive shall submit the reimbursement prior
to February 15, 2009. ENRGI shall pay this reimbursement within 15 days of
submission.

vi. Upon signing this Agreement, Executive will have until December 31, 2009, in
which to exercise all Company stock options. Additionally, all unvested
outstanding options awarded to Executive, as set forth in Exhibit “A” attached
hereto, shall be vested as of the Effective Date.

 

2



--------------------------------------------------------------------------------

(d) For purposes of this Agreement:

i. Each separate payment or benefit identified in subsections 1(c)(i) through
1(c)(v) is intended to be a separate payment for 409A purposes pursuant to
Treasury Regulation Section 1.409A-2(b)(i). In addition, any such payment or
benefit that is made in installments or periodically shall be deemed a series of
separate payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii).

ii. Payments under subsections 1(c)(i) through 1(c)(iv) are intended to qualify
to the maximum extent possible as “short-term deferrals” exempt from the
application of Code Section 409A. Any payments that do not so qualify are
intended to qualify for the Code Section 409A exemption set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A
certain payments made upon an “involuntary separation from service”). To the
extent that payments made pursuant to subsections 1(c)(1) through 1(c)(v) are
not “short-term deferrals” and exceed the exemption threshold set forth in
Treasury Regulation Section 1.409A-1(b)(9)(iii), such exemption will first be
applied to the payment of COBRA premiums set forth in subsection 1(c)(iv) above
(to the extent such benefits are subject to Code Section 409A and are payable
within six (6) months from the Executive’s “separation from service,” as defined
for purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter
to the cash payments that are payable closest in time to the date of
termination, until such exemption has been applied in full. Any payments under
subsections 1(c)(i) through 1(c)(v) that are not exempted from Code Section 409A
and that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. Nothing in this paragraph shall prohibit the
Company and Executive from making use of any other Code Section 409A exemption
that may be applicable to a payment or benefit hereunder.

(e) The Company agrees to withhold all applicable payroll taxes, including
without limitation withholding of federal, state and local taxes, from the
severance compensation paid to Executive pursuant to paragraph 1(c) above.
Executive agrees to pay all applicable individual income taxes imposed on him by
any governmental taxing authority relating to or arising from any payment made
or benefit provided pursuant to this Agreement, other than ENRGI’s share of FICA
taxes, which shall be borne by ENRGI. Executive agrees to pay all personal taxes
relating to or arising from any payment made pursuant to this Agreement, as
necessary. Executive shall defend and indemnify ENRGI from and against all
claims by any party arising from Executive’s failure or refusal to pay taxes
due, Executive including costs and attorneys’ fees.

 

3



--------------------------------------------------------------------------------

2. Release.

(a) Executive, for himself, his heirs, personal representatives and assigns, and
any other person or entity that could or might act on behalf of him, including,
without limitation, his counsel (all of whom are collectively referred to as
“Executive Releasers”), hereby fully and forever release and discharge ENRGI,
its parents, divisions, subsidiaries, affiliates, and each of their past,
present and future officers, agents, directors, employees, shareholders,
independent contractors, attorneys, insurers, and any and all other persons or
entities that are now or may become liable to any Executive Releaser due to any
ENRGI Releasee’s act or omission (all of whom are collectively referred to as
ENRGI Releasees, of and from any and all actions, causes of action, claims,
demands, costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Executive
Releasers or any person acting under any of them, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission
occurring from the beginning of time through the date of execution of this
Agreement, including but not limited to, any claim in connection with
Executive’s employment relationship with ENRGI, or the termination thereof,
without regard to present actual knowledge of such acts or omissions, including
specifically, but not by way of limitation, matters which may arise at common
law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under federal, state or local laws, such as
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act (except for claims arising after the date of
execution this Agreement) , the Rehabilitation Act of 1973, the Equal Pay Act,
the Americans with Disabilities Act; EXCEPT for the rights and obligations
created by this Agreement AND EXCEPT for any vested rights under any pension,
retirement, profit sharing, health and welfare or stock option, or similar plan.

(b) Executive hereby warrants that he has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged above.

 

4



--------------------------------------------------------------------------------

(c) Executive hereby warrants that he has not brought and will not bring any
legal or administrative action for damages against ENRGI Releasees for matters
which are released herein.

(d) Executive further states and agrees that except as he has reported to the
Company before the Separation Date, he has not experienced any illness, injury,
or disability compensable or recoverable under the worker’s compensation laws of
any state, and Executive agrees that he will not file a worker’s compensation
claim asserting the existence of any such previously unreported illness, injury,
or disability.

(e) Executive specifically represents that he has had a full and fair
opportunity to consult with counsel of his own choosing concerning the
agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement he is
giving up his right to bring any legal claim against ENRGI concerning, directly
or indirectly, Executive’s employment relationship with ENRGI, including his
separation from employment. Executive agrees that this legal release is intended
to be interpreted in the broadest possible manner in favor of ENRGI, to include
all actual or potential legal claims that Executive may have against ENRGI,
except as specifically provided otherwise in this Agreement. Notwithstanding any
other provision of this Agreement, this release shall not waive or in any way
limit or otherwise affect Executive’s rights, if any, to indemnification and/or
defense in connection with any claim that may be asserted against Executive as a
consequence of his employment with the Company, whether such rights arise under
the Company’s articles of incorporation, bylaws, insurance contracts or
otherwise.

3. Protection of Trade Secrets and Confidential Information.

(a) Definition of “Confidential Information.” As used in this Agreement,
“Confidential Information” means all nonpublic information (whether in paper or
electronic form, or contained in Executive’s memory, or otherwise stored or
recorded) relating to or arising from Company’s business, including, without
limitation, trade secrets used, developed or acquired by Company in connection
with its business. Without limiting the generality of the foregoing,
“Confidential Information” shall specifically include all information concerning
the manner and details of Company’s operation, organization and management;
financial information and/or documents and nonpublic policies, procedures and
other printed, written or electronic material generated or used in connection
with Company’s business; Company’s business plans and strategies; the details of
Company’s relationships

 

5



--------------------------------------------------------------------------------

with its distributors, customers, contractors and vendors; nonpublic forms,
contracts and other documents used in Company’s business; all confidential
information concerning Company’s employees, agents and contractors, including
without limitation such persons’ compensation, benefits, skills, abilities,
experience, knowledge and shortcomings, if any; the nature and content of
proprietary computer software used in Company’s business; and all other
information concerning Company’s concepts, prospects, customers, employees,
agents, contractors, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements.
“Confidential Information” does not include information that (i) is now in or
later enters the public domain through no wrongful act on the part of Executive,
(ii) was in possession of the Executive prior to receipt from the Company,
(iii) is or was independently developed by the Executive without use of the
Company’s confidential information, (iv) is furnished to others by the Company
without restrictions similar to those herein on the right of the Executive to
use or disclose such information, (v) constitutes his skills, industry
knowledge, or other “know how” or (vi) must be disclosed pursuant to
requirements of law or valid legal process, provided that the Executive shall
promptly notify the Company in advance of any such disclosure and reasonably
cooperate in the Company’s attempts to maintain the confidentiality of its
information at issue.

(b) Executive’s Use of Confidential Information. Executive shall not, without
Company’s prior written consent, at any time, directly or indirectly, for a
period of three (3) years following the Effective Date: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity without the Company’s prior
written consent.

(c) Acknowledgments. Executive acknowledges that during Executive’s employment
with Company, Executive had access to Confidential Information, all of which was
made accessible to Executive only in strict confidence; that unauthorized
disclosure of Confidential Information could damage Company’s business; that
Confidential Information could be susceptible to immediate competitive
application by a competitor of Company’s; that Company’s business, in part,
dependent on access to and the continuing secrecy of Confidential Information;
that certain Confidential Information is novel, unique to Company and known only
to Executive, Company and certain key employees and contractors of Company; that
Company shall at all times retain ownership and control of all Confidential
Information; and that the restrictions contained in this Agreement are
reasonable and necessary for the protection of Company’s legitimate business
interests.

 

6



--------------------------------------------------------------------------------

(d) Records Containing Confidential Information. “Confidential Records” means
all documents and other records, whether in paper, electronic or other form,
that contain or reflect any Confidential Information. Executive shall
immediately deliver to Company or its designee (and shall not keep in
Executive’s possession or deliver to any other person or entity) all
Confidential Records and all other Company property, whether tangible or
intangible, in Executive’s possession, custody or control. Executive understands
and agrees that compliance with this paragraph may require that data be removed
from Executive’s personal computer or other electronic equipment. Consequently,
upon written request from the Company, Executive agrees to certify in writing to
the Company that all Company Confidential Records previously existing on
Executive’s personal computer or other electronic equipment have been deleted
and/or destroyed.

4. Unfair Competition.

(a) Covenants. During the thirteen (13) month period following the Effective
Date, (the “Restricted Period”), Executive shall not, within the United States
(the “Protected Region”), directly or indirectly, serve or become associated
with, whether as an officer, director, employee, consultant, owner, shareholder,
adviser, joint venturer, or otherwise, with any of the following, including any
affiliate thereof: Atlanta Bread Company; Au Bon Pain; Bruegger’s Enterprises;
Caribou Coffee Company; Corner Bakery Cafe; Cosi, Inc.; Panera Bread Company;
Paradise Café; or with any other enterprise with more than 50 units (to be
determined as of the date of inception of Executive’s services for or
association with such other enterprise) whose primary business involves the
operation of a multi-unit restaurant business in the bagel and/or bakery market
segments (collectively, the Restricted Enterprises”). For purposes of this
paragraph 4, Executive will not be deemed to be in violation of this section by
serving or becoming associated with an enterprise that shares common ownership
with a Restricted Enterprise, provided that Executive does not provide services
to such Restricted Enterprise. For the sake of clarity, the calculation of
whether a particular business meets the 50 store threshold set forth in the
preceding sentence shall include all stores operated by the entity in question
as well as by all franchisors, franchisee(s) and sister franchisees associated
with the concept in question, meaning, for example, that this Section would
prohibit Executive from engaging, during the Restricted Period, in competition
on behalf of a Breugger’s franchisee that operates only 5 stores, because the
Bruegger’s concept is in operation in more than 50 franchise locations and/or
company-owned stores. This covenant shall not, however, prohibit Executive from
owning less than two percent of the securities of any competitor of ENRGI, if
such securities are publicly traded on a nationally recognized stock exchange or
over-the-counter market.

 

7



--------------------------------------------------------------------------------

(b) Acknowledgments. Executive acknowledges that the foregoing geographic
restriction on competition is fair and reasonable, given the nature and
geographic scope of ENRGI’s business operations and the nature of Executive’s
position with ENRGI. Executive also acknowledges that while employed by ENRGI,
Executive had access to information that would be valuable or useful to ENRGI’s
competitors, and therefore acknowledges that the foregoing restrictions on
Executive’s future employment and business activities are fair and reasonable

(c) Acknowledgments of Law. Executive acknowledges the following provisions of
Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

. . .

(b) Any contract for the protection of trade secrets;

. . .

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

Executive acknowledges that this Agreement is a contract for the protection of
trade secrets within the meaning of § 8-2-113(2)(b) and is intended to protect
the Confidential Information and Confidential Records identified, above, and
that Executive is an executive or manager, or professional staff to an executive
or manager, within the meaning of § 8-2-113(2)(d).

5. Prohibition of Unfair Solicitation. During the 13 months following the
Separation Date, Executive shall not without Company’s prior written consent,
directly or indirectly cause or attempt to cause any employee, agent or
contractor of Company or any Company affiliate to terminate him or his
employment, agency or contractor relationship with Company or any Company
affiliate; or interfere or attempt to interfere with the relationship between
Company and any employee, agent or contractor. Notwithstanding the forgoing,
however, this paragraph shall not prohibit any entity with whom Executive is
employed or otherwise affiliated from soliciting or hiring any person so long as
Executive is not consulted concerning or otherwise involved, directly or

 

8



--------------------------------------------------------------------------------

indirectly, in such solicitation and/or hiring, nor shall this paragraph impose
any liability upon any entity in the event that any person applies for or
inquires concerning employment in response to any advertisement or other job
posting, so long as Executive is not consulted concerning or otherwise involved,
directly or indirectly, in any aspect of the recruitment, evaluation or hiring
of the person(s) in question.

6. Remedies for Breach of the Restrictive Covenants. Executive acknowledges that
if Executive breaches any of his obligations under paragraph 3, 4, and/or 5
hereof (the “Restrictive Covenants”), the Company will suffer immediate and
irreparable harm and damage for which money alone cannot fully compensate
Company. Executive therefore agrees that upon such breach or threatened breach
of any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling
Executive to comply with any or all such obligations. This paragraph shall not
be construed as an election of any remedy, or as a waiver of any right available
to Company under this Agreement or the law, including the right to seek damages
from Executive for a breach of any provision of this Agreement, nor shall this
paragraph be construed to limit the rights or remedies available under
applicable law for any violation of any provision of this Agreement.

7. Denial of Liability. The parties understand and agree that this Agreement
shall not be construed as an admission of liability on the part of any person or
entity, liability being expressly denied.

8. Authority and Nonassignment. The parties warrant that each has authority to
enter into this Agreement, and that neither has transferred to any other person
or entity any claim, action, demand, or cause of action released by this
Agreement.

9. Confidentiality.

(a) Executive represents and warrants to ENRGI that, prior to the Separation
Date, he has not disclosed the terms of this Agreement to any person, other than
to his spouse, tax advisor and counsel, counsel for ENRGI, and board members and
senior executives of ENRGI. After the Separation Date, neither Executive,
counsel for Executive, nor any other person under Executive’s control shall
disclose any term of this Agreement, except that he may disclose such
information to his spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice.
Executive shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Executive has given ENRGI
prompt written notice following service of the subpoena or court order or if the
terms of this Agreement have been publicly disclosed by ENRGI.

 

9



--------------------------------------------------------------------------------

(b) All inquiries that ENRGI or any of the Releasees receives about Executive
from any individual outside of ENRGI shall be directed to the Vice President of
Human Resources. ENRGI shall respond to inquiries by declining comment beyond
providing the neutral reference, pursuant to ENRGI’s standard business practice,
consisting of confirmation of dates of employment and positions held.

(c) Except as required by law, Executive covenants never to disparage or speak
ill of ENRGI or any ENRGI product or service, or of any past, present or future
officer of ENRGI. However, nothing in this section shall prohibit or limit
Executive from competing with ENRGI, provided that he complies with the
Restrictive Covenants.

10. Consulting Agreement and Covenant of Cooperation in Litigation. For two
months following the Separation Date, Executive hereby agrees to provide ENRGI
with consulting services on an as needed basis as requested and without
compensation. Executive also acknowledges that because of his position with
ENRGI, he may possess information that may be relevant to or discoverable in
litigation in which ENRGI is involved or may in the future be involved.
Executive agrees that he shall testify truthfully in connection with any such
litigation, shall cooperate with ENRGI in connection with such litigation, and
that his duty of cooperation shall include an obligation to meet with ENRGI
representatives and/or counsel concerning such litigation for such purposes, and
at such times and places, as ENRGI deems necessary, in its sole discretion, and
to appear for deposition upon ENRGI’s request and without a subpoena. ENRGI
shall use reasonable efforts to accommodate Executive’s schedule, and Executive
shall exercise reasonable efforts to timely accommodate ENRGI’s requests for
cooperation. ENRGI shall reimburse Executive for all expenses reasonably and
necessarily incurred by him in connection with his obligations under this
paragraph (provided that he has received prior approval from ENRGI to incur such
expenses), and shall, in addition, pay Executive a consulting fee of $250 per
hour for each hour in excess of 100 that he devotes after the initial two month
period to honoring his obligations under this paragraph; provided that Executive
provides a statement specifying in quarter-hour increments the time that he
devotes to such activities and the activities performed during each such
increment; and provided further that in no event shall ENRGI be obligated to pay
Executive for any time that he devotes in connection with responding to any
subpoena issued to him, and/or testifying in court, or at any other type of
legal proceeding including, but not limited to, a deposition. But in no event
shall the Executive work more than 20% of the Executive’s prior service level,
determined by averaging the Executive’s immediately preceding 36-month period
with ENRGI, or as long as Executive has been employed by ENRGI, which ever is
shorter.

 

10



--------------------------------------------------------------------------------

11. Nonreliance. Each party understands and agrees that he or it assumes all
risk that the facts or law may be, or become, different than the facts or law as
believed by the party at the time he or it executes this Agreement. Executive
and ENRGI acknowledge that their current relationship precludes any affirmative
obligation of disclosure, and expressly disclaim all reliance upon information
supplied or concealed by the adverse party or its counsel in connection with the
negotiation and/or execution of this Agreement.

12. Additional Warranty and Acknowledgment. The parties warrant and represent
that they have been offered no promise or inducement except as expressly
provided in this Agreement, and that this Agreement is not in violation of or in
conflict with any other agreement of either party including, as to the Company,
without limitation, the Company’s bylaws or articles of incorporation.

13. Survival of Covenants and Warranties. All covenants and warranties contained
in this Agreement are contractual and shall survive the expiration of this
Agreement in accordance with their terms.

14. Administrative Matters. Executive covenants that he will not take any action
for damages, or encourage any other person to take any action, calculated or
likely to result in the initiation or an inquiry, investigation or other action
concerning ENRGI by any federal, state or local governmental body or agency;
provided that this Agreement shall not prohibit Executive from testifying
truthfully in connection with a subpoena or other compulsory legal process.

15. Acknowledgment of Rights Under the Older Worker’s Benefits Protection Act.

(a) Executive agrees and acknowledges that he: (i) understands the language used
in this Agreement and the Agreement’s legal effect; (ii) understands that by
signing this Agreement he is giving up the right to sue ENRGI for age
discrimination for claims arising before his execution of this Agreement;
(iii) will receive compensation under this Agreement to which he would not have
been entitled without signing this Agreement; (iv) has been advised by ENRGI to
consult with an attorney before signing this Agreement, and has done so; and
(v) was given no less than twenty-one days to consider whether to sign this
Agreement.

 

11



--------------------------------------------------------------------------------

(b) For a period of seven days after the date of Executive’s execution hereof,
Executive may, in his sole discretion, rescind this Agreement, by delivering a
written notice of rescission to ENRGI. If Executive rescinds this Agreement
within seven calendar days after the Execution Date, this Agreement shall be
null and void ab initio, all actions taken pursuant to this Agreement shall be
reversed, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement. If Executive
does not rescind this Agreement within seven calendar days after the Execution
Date, this Agreement shall become final and binding and shall be irrevocable.

16. Insurance and Indemnification Issues. This Agreement shall not limit or
otherwise affect any right that Executive has or may have to indemnification,
insurance, and/or defense for his acts and omissions in connection with his
employment with ENRGI, whether under a policy or insurance, pursuant to ENRGI’s
bylaws, or otherwise.

17. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding in all respects
upon, and shall inure to the benefit of, the parties’ heirs, successors and
assigns.

(b) Governing Law. This Agreement shall be governed by the internal laws of the
State of Colorado, irrespective of the choice of law rules of any jurisdiction.

(c) Severability. In the event that a court of competent jurisdiction enters a
final judgment holding invalid any provision of this Agreement, the remainder of
this Agreement shall be fully enforceable. Any such court shall be authorized to
revise this Agreement to the minimum extent necessary to ensure the
enforceability of any and/or all of its provisions.

(d) Integration. Except for any Non-Disclosure, Confidentiality and/or
Non-Compete Agreements, this Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and a complete merger of prior
negotiations and agreements with respect to such subject matter.

(e) Modification. This Agreement shall not be modified except in a writing
signed by the parties.

 

12



--------------------------------------------------------------------------------

(f) Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by a writing signed by the party charged with the
waiver or estoppel. No waiver of any breach of this Agreement shall be deemed a
waiver of any later breach of the same provision or any other provision of this
Agreement.

(g) Headings. Headings are intended solely as a convenience and shall not
control the meaning or interpretation of any provision of this Agreement.

(h) Gender and Number. Pronouns contained in this Agreement shall apply equally
to the feminine, neuter and masculine genders. The singular shall include the
plural, and the plural shall include the singular.

(i) Other Agreements. Each party shall promptly execute, acknowledge and deliver
any additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Agreement.

(j) Burden of Proof. Any party contesting the validity or enforceability of any
term of this Agreement shall be required to prove by clear and convincing
evidence fraud, concealment, failure to disclose material information,
unconscionability, misrepresentation or mistake of fact or law.

(k) Construction. The parties acknowledge that they have reviewed this Agreement
in its entirety and have had a full and fair opportunity to consult with counsel
of their own choosing and to negotiate the terms and conditions of this
Agreement. Each party therefore waives all applicable rules of construction that
any provision of this Agreement should be construed against its drafter, and
agrees that all provisions of the Agreement shall be construed as a whole,
according to the fair meaning of the language used.

(l) Disputes. Every dispute arising from or relating to this Agreement shall be
tried exclusively in the state courts in Jefferson County, Colorado or the
federal court situated in Colorado. The parties consent to venue in those
courts, and agree that those courts shall have personal jurisdiction over them
in, and subject matter jurisdiction concerning, any such action.

(m) Fees and Costs. In any action relating to or arising from this Agreement, or
involving its application, the party substantially prevailing shall recover from
the other party the expenses incurred by the prevailing party in connection with
the action, including court costs and reasonable attorneys’ fees actually
incurred.

 

13



--------------------------------------------------------------------------------

(n) Counterparts and Telecopies. This Agreement may be executed in counterparts,
or by copies transmitted by telecopier, all of which shall be given the same
force and effect as the original.

 

Paul J.B. Murphy, III

/s/    Paul J.B. Murphy, III

Date:   12/3/08 Einstein Noah Restaurant Group, Inc. E. Nelson Heumann By:  

/s/    E. Nelson Heumann

As its:   Chairman Date:   12/03/08

 

14



--------------------------------------------------------------------------------

Exhibit A

 

Grant Date

 

Number of Options

 

Exercise Price

02/28/07

  13,241   $7.75

02/26/08

  16,366   $15.61

 

15